Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 27 September 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 39.
My Dear wife.
Ghent 27. September 1814.

If you keep the file of my Letters, and will look back to that of 5. August. you will find it contains an incartade against the Post-Office, for treating you and me so ungraciously, by its caprices and delays in the transmission of our Letters to each other.—It is very agreeable to me to find that my next Letter after that, to you, was delivered at the proper day the Wednesday, for the first time, and that your answer to it, dated 2. September, has also been this day regularly delivered to me. I had on Saturday last received your’s of 30. August. and on this day last week, as then acknowledged, your’s of 25. August—We have thus gained the great point of prevailing upon the Post-Office, to deliver our Letters as we write them, twice a week; and on the presumption that this favour, now it has once been granted will be continued, I venture to send the present, though a Tuesday’s Letter, addressed directly to you, without enclosing it as I have those of the three last weeks, under cover to Amsterdam.—I think it was Anaxagoras, but at any rate it was one of the Grecian philosophers, who is said to have died at the age of 96 years, lamenting that he must go out of the world, when he had just had time enough to learn how to live in it—Though I shall certainly not regret leaving Ghent, when that departure will be coupled with the prospect of returning to you yet I feel something of the philosopher’s sentiment, in wishing that this kind indulgence of the Post-Office had been extended to us, when we should have had more opportunities of enjoying the advantage of it.—My greatest apprehension however now is, of enjoying these advantages longer than I had expected, and much longer than I should wish. It is already nearly a month since I requested you to cease writing to me, on the full conviction, that I should not be here to receive your Letters—
In my last I desired you, to begin writing again, for that we may very possibly be detained here three Months longer—It appears to me to be the policy of the British Government to keep the American War, as an object to continue or to close according to the Events which may occur in Europe or in America—If so they will neither make a Peace, nor break off the negotiation; and the Circumstances may be such as to detain us here the whole Winter—Yesterday, we sent the Answer to the third Note of the British Plenipotentiaries, as I wrote you last Friday I expected we should—Observe that our Conferences have been suspended, ever since the 19th: of last Month; nearly six weeks, and that all we have been during that interval been discussing is merely preliminary; whether we shall or shall not treat at-all, upon the former differences between the two Nations—We have not yet come to the real objects of Negotiation. Mr Gallatin now inclines to the opinion that this will not be our last Communication—I have suggested a proposal, to which my Colleagues have assented, and in our present Note it has been made—They think it will be accepted, and if it is, the Negotiation will proceed, and the conferences probably be resumed—If it is not accepted I hope it will at least bring us to a point, which will prevent further dilatory proceedings—
We are still unanimous in the grounds we take—Our Adversaries have hitherto taken ten days to answer each of our Notes, and we have answered each of theirs in five—But in truth we have to deal not only with the three Plenipotentiaries, one of whom was amply sufficient for five American Negotiators, but with the whole British privy Council, who have taken cognizance of every one of our Communications; and have prescribed the answers to them—Our joint Notes have hitherto been principally composed by Mr Gallatin and myself—the other Gentlemen altering, erasing, amending and adding to what we write, as they think proper. We then in a general meeting, adapt together the several parts of each draft to be retained, discard what is thought proper to be rejected, criticise and retouch until we are all weary of amendment, and then have the fair copy drawn off to be sent to the Chartreux, the residence of the British Plenipotentiaries—
In this process, about seven eights of what I write, and one half of what Mr Gallatin writes, is struck out. The reason of the difference is that his composition is argumentative, and mine is declamatory. He is always perfectly cool, and I in the judgment of my Colleagues, am often more than temperately warm. The Style of the papers we receive is bitter as the quintessence of wormwood—Arrogant, dictatorial, insulting, and we pocket it all with the composure of the Athenian who said to his adversary “Strike, but hear!”—Now in all this tranquillity of endurance, I finally acquiesce, because it may be more politic to suppress than to exhibit our just indignation—But when I first write I indulge my own feelings, well knowing that the castigation my draft has to pass through, will strip it of all its inflammible matter—It happens sometimes also that I have views of the subject in discussion not acceptable to some of my Colleagues, and not deemed important by others—There is much more verbal criticism, used with me too, than with any other member of the Mission, and even it you had been inclined to gratify me with a compliment upon my talent at writing, I have it too continually disproved by the successive demolition of almost every sentence I write here, to permit myself to be elated by your partiality—The result of all this is, that the tone of all our Papers, is much more tame than I should make it, if I were alone, and yet the English Gazettes pretend that we have taken it high and spirited. On the other hand I am thought sometimes to go too far in concession; to give him the adversary advantages in the argument which might be inconvenient; and to speak of the British Nation, in terms which might gratify their Pride all such passages are inexorably excluded—All this winnowing and sifting would be of the highest advantage to myself, if I was at the improving period of life—At present I consider its principal advantage to be that it effectually guards against the ill-effect of my indiscretions.—Mr Gallatin keeps and increases his influence over us all—It would have been an irreparable loss, if our Country had been deprived of the benefit of his talents in this Negotiation.
With my last Letter I enclosed you one from Mrs Smith—They have taken private chambers, within a few doors of the Hotel Lovendighem; (the house in which we live) and he has concluded to go home in the Neptune. It would be very injudicious in him, as well as very expensive to return to St: Petersburg with the Prospect of holding his office only till next Summer, and then to have no certain means of returning to the United States—As he is duly commissioned he is yet entitled to his Salary, and I shall take upon myself to pay it to him untill the end of the next Quarter, that is to the end of the year—It will defray the expences of the voyage, and the circumstances of his case will give him some claim to the consideration of Government, and may contribute to place him in a situation more congenial to his character than that he has held in Russia.
There was a great dinner yesterday of more than forty persons, of both sexes at Mr Meulemeaster’s—Mrs Smith was there; and indeed I suppose the party was given principally for her.—We spent the Evening there, until near Midnight according to the custom of the Country. The Evening amusement is Cards, and almost everybody plays; but no high play.
The day after to-morrow we are to have an Evening Tea and Card party at our house—We have sent cards of invitation to seventy or eighty persons, half of whom we scarcely know by name—It is not to be a formal Ball, but there will be I suppose some dancing. We invited the British Ministers and their family, but they do not come and have sent excuses—They are going to Antwerp that day.—This looks as if we should soon part.
The English Newspapers of the 21st. have General Drummond’s official Report of the Battle of 25th: July, which was most obstinately fought, and probably lost by us, only because our Generals Brown and Scott, were both, severely wounded.
Love to Charles—Yours ever affectionately
A.